Order of filiation of the Court of Special Sessions of the City of New York, Borough of *833Brooklyn, reversed upon the law and the facts and a new trial ordered. We are of opinion that the determination was against the weight of the credible evidence, especially in light of the fact that the complainant failed to take the witness stand to contradict the testimony of the witnesses Hutchinson and Hannah. Lazansky, P. J., Carswell and Tompkins, JJ., concur; Young and Hagarty, JJ., dissent and vote to affirm.